Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 4/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Statement of Reasons for Allowance
The Examiner's statement of reasons for allowance is the following: The claims are directed to an isolated polynucleotide molecule encoding a recombinant respiratory syncytial virus (RSV) variant having an attenuated phenotype comprising a RSV genome or antigenome sequence, wherein the RSV genome or antigenome is modified by a mutation in the L ORF at a position corresponding to T1166 of the L protein in SEQ ID NO:11 and further modified by at least two mutations selected from the group consisting of i. a mutation in the M2-1 ORF at a position corresponding to N88 or A73 of the M2-1 protein in SEQ ID NO:9; ii. a mutation in the N ORF at a position corresponding to K136 of the N protein in SEQ ID NO:3; iii. a mutation in the P ORF at a position corresponding to E114 of the P protein in SEQ ID NO:4; and iv. combinations thereof that is free of the prior art. The closest prior art is Collins et al. (US PGPUB 2015/0368622) discloses attenuated human respiratory syncytial viruses (RSV)s by genome- scale codon-pair deoptimization (CPD). Collins disclose various CPD RSV genomes in which the indicated ORFs were recorded: Min A, (NS1, NS2, N, P, M and SH), Min B (G and F), Min L (L) and MinFLC (all ORFs except M2-1 and M2-2). Said four CPD RSV genomes were designed, synthesized and recovered by reverse genetics. The CPD recombinant RSVs (rRSVs) were attenuated and immunogenic in mice and monkeys. In the monkey model, CPD rRSVs replicated at a level comparable with two pediatric RSV vaccines candidates and thus represent a new strategy for the generation of live- attenuated RSV vaccine candidates; however, it does not teach or suggest a mutation in the ORF of the L protein corresponding to position T1166 of SEQ ID NO:11 and having the claimed at least two mutations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648